Citation Nr: 0326585	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  99-18 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for a 
seizure disorder, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).  

Procedural history

The veteran served on active duty from September 1973 to 
November 1974. 

The veteran was granted service connection for a seizure 
disorder (denominated by the RO as idiopathic epilepsy) in a 
September 1980 rating decision and was awarded a 20 percent 
disability rating.  In June 1998, the RO received the 
veteran's claim of entitlement to TDIU and in February 1999, 
the RO received the veteran's claim of entitlement to an 
increased disability rating for his seizure disorder.  In a 
February 1999 rating decision, the veteran's disability 
rating was increased to 40 percent and the TDIU claim was 
denied.  The veteran disagreed with the February 1999 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in September 1999.  

In connection with his appeal the veteran testified at a 
videoconference hearing which was chaired by the undersigned 
in April 2003, and accepted such hearing in lieu of an in-
person hearing before a Veterans Law Judge.  See 38 C.F.R. 
§ 20.700(e) (2002).  A transcript of the hearing has been 
associated with the veteran's VA claims folder.



REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the agency of 
original jurisdiction (AOJ).

The veteran submitted evidence at the time of his April 2003 
hearing.  That evidence has not been considered by the RO.  
Under a recent decision of the United States Court of Appeals 
for the Federal Circuit, the Board cannot consider additional 
evidence without first remanding the case to the AOJ for 
initial consideration.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In addition, during the April 2003 hearing, the veteran 
indicated that an evaluation of his seizure disorder that was 
scheduled to be conducted in June 2003.  A report of that 
evaluation, if indeed it as conducted, has not been 
associated with the veteran's claims folder.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Because the seizure disorder is the veteran's only service-
connected disability, the Board finds that his claim for TDIU 
is inextricably intertwined with his increased rating claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other].

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should undertake all necessary 
development to obtain and associate with 
the veteran's VA claims folder all VA 
records pertaining to the veteran's 
seizure disorder since October 2002.  VBA 
should also accomplish any additional 
development it deems to be necessary.  

2.  VBA should then review the evidence 
of record, including the additional 
evidence obtained since the October 2002 
SSOC, and readjudicate the veteran's 
claims of entitlement to an increased 
disability rating for his service-
connected seizure disorder and 
entitlement to TDIU.  If the claims 
remain denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




